      Case 2:16-cv-02856-DGC Document 243 Filed 05/20/20 Page 1 of 3




 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Douglas D. Yokois,                                No. CV 16-02856-PHX-DGC (MHB)
10                         Plaintiff,                  ORDER
11   v.
12   Arizona Department of Corrections, et al.,
13                         Defendants.
14
15
16          Plaintiff Douglas Yokois is currently confined in Arizona state prison. He brought
17   this civil rights action pursuant to 42 U.S.C. § 1983. See Docs. 1, 28. On September 17,
18   2019, the Court granted Defendants’ summary judgment motion and entered a final
19   judgment. Docs. 228, 229. One month later, Plaintiff filed a motion for Rule 11 sanctions
20   and a notice of appeal from the judgment. Docs. 233, 236. Defendants seek to clarify
21   whether a response to the motion is required. Doc. 242. For reasons stated below, the
22   Court will terminate the motion for sanctions without prejudice to refiling after the
23   appellate proceedings have concluded. Defendants are not required to file a response to
24   the motion.
25          The filing of a notice of appeal generally “confers jurisdiction on the court of
26   appeals and divests the district court of its control over those aspects of the case involved
27   in the appeal.” Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)
28   (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)). “The Ninth
      Case 2:16-cv-02856-DGC Document 243 Filed 05/20/20 Page 2 of 3




 1   Circuit has explained this divestiture rule as one of judicial economy ‘designed to avoid
 2   the confusion and waste of time that might flow from putting the same issues before two
 3   courts at the same time.’” Pinson v. Estrada, No. CV 18-00535-TUC-RM, 2020 WL
 4   2308484, at *1 (D. Ariz. May 8, 2020) (quoting Cal. Dep’t of Toxic Substances Control v.
 5   Comm Realty Project, Inc., 309 F.3d 1113, 1120-21 (9th Cir. 2002)). “The operative
 6   question in determining jurisdiction is whether ‘the district court would be deciding the
 7   same issues as the appeals court.’” Id. (quoting Stein v. Wood, 127 F.3d 1187, 1190 (9th
 8   Cir. 1997)).
 9          Plaintiff’s motion for sanctions argues that Defendants submitted certain
10   declarations with their summary judgment motion for “(1) the improper purposes of
11   harassment and to cause unnecessary expense to Plaintiff; (2) factual contentions that do
12   not have, or are unlikely to have, evidentiary support after a reasonable opportunity for
13   further investigation or discovery; and (3) denials of factual contentions unwarranted by
14   the evidence.” Doc. 233 at 2. While Plaintiff seeks monetary sanctions and requests that
15   Defendants’ counsel and her office be reprimanded, he also requests that he be granted
16   “summary judgment . . . on each of the issues in which aforenamed persons or their
17   attorneys are found to have violated [Rule] 11(b).” Id. at 18.
18          Deciding the motion for sanctions would require the Court to consider “aspects of
19   the case involved in the appeal.” Marrese, 470 U.S. at 379. Plaintiff asserts that the
20   summary judgment declarations include factual contentions without evidentiary support,
21   and requests that summary judgment be granted in his favor. Doc. 233 at 2, 18. The Court
22   concludes that it lacks jurisdiction to rule on the motion for sanctions. See Rienhardt v.
23   Ryan, No. CV-03-00290-TUC-DCB, 2016 WL 1171124, at *5 (D. Ariz. Mar. 25, 2016)
24   (“[Petitoner’s] arguments are pending before the appellate court . . . and thus this Court is
25   divested of authority to rule on them.”). Moreover, “it would be an inefficient use of
26   judicial resources for both this Court and the Ninth Circuit to consider the same issues
27   simultaneously with the looming risk of inconsistent rulings.” SolarCity Corp. v. Salt River
28   Project Agric. Improvement & Power Dist., No. CV-15-00374-PHX-DLR, 2016 WL

                                                 -2-
      Case 2:16-cv-02856-DGC Document 243 Filed 05/20/20 Page 3 of 3




 1   5109887, at *2 (D. Ariz. Sept. 20, 2016). The Court will terminate the motion for sanctions
 2   without prejudice to refiling after the appellate proceedings have concluded and the Ninth
 3   Circuit’s mandate has issued.
 4          IT IS ORDERED:
 5          1.     Plaintiff’s motion for Rule 11 sanctions (Doc. 233) is terminated without
 6          prejudice to refiling after the appellate proceedings have concluded and the mandate
 7          has issued.
 8          2.     Defendants’ motion for clarification (Doc. 242) is granted. Defendants are
 9          not required to file a response to Plaintiff’s motion.
10          Dated this 19th day of May, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
